Citation Nr: 0618032	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-44 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance of another person 
(A&A) or being housebound.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that denied entitlement to SMC based on a need for A&A or 
being housebound.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran filed a timely notice of 
disagreement with the May 2004 rating decision and the RO 
issued a statement of the case in November 2004.  The RO 
received the veteran's substantive appeal (VA Form 9) in 
December 2004 wherein he requested a Board videoconference 
hearing at the Cleveland, Ohio VA RO.  The record shows that 
the veteran did not withdraw the request for a Board hearing 
in this matter but the appeal was transferred to the Board 
without action being taken on the hearing request. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
videoconference hearing before a Member 
of the Board.  The appellant should be 
advised of the hearing schedule and 
scheduled for a hearing that, to the 
extent possible, accommodates any request 
he may have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  All communications with the 
appellant regarding the scheduling of the 
Board hearing should be documented in the 
claims folder.

2.  The veteran currently represents 
himself.  If he decides to obtain other 
representation, the representative, if 
properly appointed, should be afforded 
the opportunity to review the claims 
folder.  The RO should insure that a 
reasonable period of time is provided for 
such review before the Board hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



